In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
Nos. 15‐3575 & 15‐3581 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                v. 

THOMAS CURETON, 
                                              Defendant‐Appellant. 
                    ____________________ 

        Appeals from the United States District Court for the 
                    Southern District of Illinois. 
       Nos. 3:10‐CR‐30106‐DRH‐1 & 3:10‐CR‐30200‐DRH‐1 —  
                     David R. Herndon, Judge. 
                    ____________________ 

  ARGUED NOVEMBER 16, 2016 — DECIDED JANUARY 5, 2017 
               ____________________ 

   Before  EASTERBROOK,  KANNE,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON, Circuit Judge. Thomas Cureton appeals his con‐
viction for using a firearm during a crime of violence. He con‐
tends that the crime of making a ransom demand in violation 
of 18 U.S.C. § 875(a) does not qualify as a “crime of violence” 
under 18 U.S.C. § 924(c). Because Cureton did not raise this 
2                                           Nos. 15‐3575 & 15‐3581 

challenge in the district court, we examine it through the de‐
manding lens of plain‐error review. We see no plain error in 
interpreting the federal crime of demanding ransom as neces‐
sarily  including  at  least  an  implied  threat  of  physical  force. 
Because a crime that includes a threat of physical force as an 
element qualifies as a crime of violence, we affirm. 
I.  Factual and Procedural Background 
    While Thomas Cureton was under investigation for deal‐
ing crack cocaine, he used a gun to demand ransom. A room‐
mate  of  his,  Ashley  Lawrence,  failed  to  bring  him  some 
money he expected. Cureton tied her up, choked her, beat her, 
pointed a gun to her head, and made her call family members 
to ask for ransom money. Lawrence’s grandfather agreed in a 
telephone call to wire Cureton $4,500. The police were waiting 
for  Cureton at  his home when he returned there  with Law‐
rence. 
    A  jury  convicted  Cureton  on  four  federal  charges:  one 
count of interstate communication of a ransom demand or re‐
quest under 18 U.S.C. § 875(a), one count of attempted extor‐
tion under 18 U.S.C. § 1951(a), and two counts of possessing 
a firearm during a crime of violence under 18 U.S.C. § 924(c). 
The first § 924(c) charge, Count 2, was based on the ransom 
demand. The second one, Count 4, was based on attempted 
extortion.  In  the  district  court,  this  case  (Case  No.  3:10‐CR‐
30200‐DRH‐1 or Case 200) was consolidated for trial and sen‐
tencing  with  another  case  against  Cureton  involving  drug 
possession (Case No. 3:10‐CR‐30106‐DRH‐1 or Case 106). 
   At sentencing, the guideline range in the drug case (Case 
106) was 360 to 720 months; the guideline range for the ran‐
som  demand  and  attempted  extortion  (Case  200)  was  240 
Nos. 15‐3575 & 15‐3581                                                3 

months, the statutory maximum sentence. The district court 
imposed a sentence of 360 months for the drug counts in Case 
106 to run concurrently with a 240 month sentence for the ran‐
som  and  attempted  extortion  in  Case  200.  The  court  then 
added consecutive sentences in Case 200 for the convictions 
on  the  two  § 924(c)  counts—84  months  on  Count 2  and  300 
months on Count 4. That increased the total sentence from 360 
months to 744 months (62 years). 
    In his first appeal, United States v. Cureton, 739 F.3d 1032, 
1039–45  (7th Cir.  2014)  (Cureton  I),  this  court  ruled  that  two 
§ 924(c) charges against Cureton for a single course of conduct 
involving only one use of one firearm were multiplicitous. We 
vacated  Cureton’s  sentence  and  remanded  for  resentencing. 
739 F.3d at 1045. On remand the district court sentenced Cu‐
reton to 444 months (37 years) in prison, eliminating the 300 
months  originally  imposed  on  Count  4  in  Case  200,  the 
§ 924(c) charge based on attempted extortion. 
    Cureton  appealed  again.  We  vacated  the  sentence  again 
because the district court set conditions of supervised release 
without  complying  with  United States  v. Thompson,  777 F.3d 
368 (7th Cir. 2015). United States v. Cureton, Nos. 14‐2576 & 14‐
2586 (7th Cir. June 30, 2015) (Cureton II). On remand the dis‐
trict  court  imposed  the  same  444‐month  sentence.  Cureton 
has now appealed for a third time. 
II.  Analysis 
   Cureton  challenges  only  his  §  924(c)  conviction  on 
Count 2. That conviction is based on his having demanded a 
ransom  and  accounts  for  84  months  of  his  444‐month  sen‐
4                                         Nos. 15‐3575 & 15‐3581 

tence. Section 924(c)(1)(A) applies to the use of a firearm dur‐
ing or in connection with the commission of a “crime of vio‐
lence.” 
    An  offense  may  qualify  as  a  “crime  of  violence”  under 
§ 924(c)  in  one  of  two  ways.  First,  under  the  “elements” 
clause, an offense qualifies if it is a felony that “has as an ele‐
ment  the  use,  attempted  use,  or  threatened  use  of  physical 
force  against  the  person  or  property  of  another.” 
18 U.S.C. § 924(c)(3)(A). Second, under the “residual” clause, 
the predicate offense qualifies if it is a felony that “by its na‐
ture, involves a substantial risk that physical force against the 
person or property of another may be used in the course of 
committing the offense.” 18 U.S.C. § 924(c)(3)(B). 
   Cureton’s primary argument on appeal is that the residual 
clause is unconstitutionally vague and thus cannot render his 
ransom‐demand offense a “crime of violence.” He contends 
that Johnson v. United States, 576 U.S. —, 135 S. Ct. 2551 (2015), 
which held that a similar residual clause in the Armed Career 
Criminal Act, 18 U.S.C. § 924(e), is unconstitutionally vague, 
applies to render § 924(c)(3)(B) unconstitutional as well. 
    We recently adopted the position that Cureton advances. 
In United States v. Cardena, 842 F.3d 959, 995–96 (7th Cir. 2016), 
we described § 924(c)’s residual clause as “virtually indistin‐
guishable from the clause in Johnson that was found to be un‐
constitutionally vague.” We also explained that our decision 
in United States v. Vivas‐Ceja, 808 F.3d 719, 721 (7th Cir. 2015), 
invalidated  the  residual  clause  found  in  18 U.S.C.  § 16(b), 
which is identical to the clause in § 924(c)(3)(B). Accordingly 
we concluded that § 924(c)(3)(B) suffers from the same consti‐
tutional  infirmities  that  invalidated  the  residual  clauses  in 
Johnson and Vivas‐Ceja. Cardena, 842 F.3d at 996. 
Nos. 15‐3575 & 15‐3581                                                5 

    Even without the residual clause, however, Cureton loses 
under the elements clause of 18 U.S.C. § 924(c)(3)(A). The is‐
sue is whether the ransom‐demand statute, 18 U.S.C. § 875(a), 
“has as an element the use, attempted use, or threatened use 
of physical force against the person or property of another.” 
See  Cardena,  842  F.3d  at  996,  citing  Dawkins  v.  United  States, 
809 F.3d 953, 954 (7th Cir. 2016). 
     The government appears to accept Cureton’s assertion on 
appeal that the ransom‐demand statute does not include the 
threat of force as an element. That apparent concession does 
not  end  our  inquiry.  Cureton  did  not  challenge  his  §  924(c) 
conviction in the district court on this ground, so we review 
the  district  court’s  judgment  on  the  §  924(c)  conviction  for 
plain error. United States v. Seals, 813 F.3d 1038, 1045 (7th Cir. 
2016).  To  show  plain  error,  Cureton  must  show  us  that  “(1) 
there was error, (2) it was plain rather than subject to reason‐
able dispute, (3) it affected his substantial rights, and (4) the 
court should exercise its discretion to correct the error because 
it  seriously  affected  the  fairness,  integrity,  or  public  reputa‐
tion of the judicial proceedings.” Id. 
    Cureton  has  not  shown  that  the  district  court  plainly 
erred. Here is the statute: “Whoever transmits in interstate or 
foreign  commerce  any  communication  containing  any  de‐
mand or request for a ransom or reward for the release of any 
kidnapped  person,  shall  be  fined  under  this  title  or  impris‐
oned not more than twenty years, or both.” 18 U.S.C. § 875(a). 
To prevail on plain‐error review, Cureton must show that it is 
plain that “a demand or request for ransom” does not neces‐
sarily involve a threat of violence against the kidnapped per‐
son if payment is not made. 
6                                                   Nos. 15‐3575 & 15‐3581 

    We think the opposite is rather plain: a demand or request 
for ransom necessarily includes at least an implied threat that 
the kidnapper will use force against the captive if the demand 
is not satisfied. The content of the implied threat “Or else!” in 
a ransom demand is understood as a threat of violence. Oth‐
erwise  a  kidnapper’s  demand  or  request  for  a  “ransom” 
would be meaningless.1 
    In any event, Cureton loses on plain‐error review if it is at 
least debatable whether the statute “has as an element the … 
threatened use of physical force against the person … of an‐
other.” 18 U.S.C. § 924(c)(3)(A). See, e.g., United States v. Hos‐
seini,  679  F.3d  544,  552  (7th  Cir.  2012)  (no  plain  error  where 
relevant legal issue was unsettled). Cureton has not cited case 
law  that  gives  substantial  support,  let  alone  definitive  sup‐
port,  to  his  side  of  the  debate.  Cureton  cites  United  States 
v. Brika, 487 F.3d 450 (6th Cir. 2007), but that case does not help 


                                                 
      1 In some contexts one might speak of “ransoming” a prisoner, such 

as a prisoner of war, where the alternative to payment might be continued 
imprisonment rather than violence or death. The modern cyber‐scourge 
of “ransomware” threatens interference with computer systems, not phys‐
ical violence against a person. In this criminal law context of kidnapping, 
though, it is surely very rare for kidnappers to signal they are willing to 
hold their victims indefinitely without harming them if a ransom demand 
is not met. The threat of violence, explicit or implicit, is why kidnapping 
is treated as a crime of violence as a matter of law. See, e.g., United States 
v. Morgan, 748 F.3d 1024, 1035 (10th Cir. 2014); United States v. Patino, 962 
F.2d 263, 267 (2d Cir. 1992); see also United States v. Godinez, 998 F.2d 471 
(7th Cir. 1993). For purposes of comparison, consider blackmail, where the 
threat is not physical harm but harm to someone’s reputation if a demand 
is not met. See United States v. Lewis, 405 F.3d 511, 514 (7th Cir. 2005) (state 
robbery statute requiring use or threat of force or “putting any person in 
fear” required fear of physical injury, not injury to reputation). 
Nos. 15‐3575 & 15‐3581                                                  7 

him. There the Sixth Circuit recognized that a person may vi‐
olate § 875(a) even without participating in an actual kidnap‐
ping.  487  F.3d  at  455–56.  We  assume  that  is  correct,  but  the 
force that makes § 875(a) a crime of violence is not force that 
might or might not be used to capture someone but the force 
threatened if a ransom demand is not met. See United States v. 
Heller, 579 F.2d 990, 998 (6th Cir. 1978) (“In a kidnapping case, 
the threat to the kidnapped person makes a ‘demand’ for ‘ran‐
som’ extortionate.”). Section 875(a) does not require proof that 
the  person  making  the  threat  be  able  to  or  actually  follow 
through on the implied threat of violence. The same applies 
when a violation of § 875(a) is used as the predicate for a con‐
viction under § 924(c). 
    The cases we are aware of point toward treating a ransom 
demand as necessarily involving at least an implied threat of 
violence. Section 875(a) has been the subject of few reported 
decisions,  but  convictions  under  it  have  involved  threats  of 
deadly violence. See, e.g., United States v. Sanchez, No. 89‐2674, 
1991 WL 17993, *1 (7th Cir. Feb. 15, 1991) (defendant convicted 
under  §  875(a)  after  threatening  to  kill  kidnapped  person  if 
ransom not paid); United States v. Escobar‐Posado, 112 F.3d 82, 
83  (2d  Cir.  1997)  (same);  United  States  v.  Seale,  20  F.3d  1279, 
1281 (3d  Cir.  1994) (same); Chen  v. United States, No. 01‐787, 
2005  WL  1869472,  *1  (E.D.  Pa.  July  27,  2005)  (same);  United 
States v. Lopez‐Flores, 592 F. Supp. 1302, 1304 (W.D. Tex. 1984) 
(same). We see no plain error in the district court’s judgment 
treating Cureton’s crime of demanding a ransom as a “crime 
of violence” under the elements clause of § 924(c)(3)(A). See 
Seals, 813 F.3d at 1045. 
   Even if this analysis were wrong, there is a second reason 
that  Cureton cannot  show plain error: retaining  the § 924(c) 
8                                           Nos. 15‐3575 & 15‐3581 

conviction based on the ransom demand does not affect his 
substantial rights. See United States v. Lawson, 810 F.3d 1032, 
1040 (showing an effect on substantial rights requires demon‐
strating that error “affected the outcome of the district court 
proceedings”). 
    Cureton contends that the alleged error was harmful be‐
cause  the  §  924(c)  conviction  added  84  months  to  the  360 
months he is serving on his other convictions. The problem 
with this contention is that even if we vacated the § 924(c) sen‐
tence, the guideline range of 360 to 720 months for his remain‐
ing offenses in his two consolidated cases would remain the 
same. In addition, there is no doubt that Cureton as a matter 
of fact threatened his victim with force with a gun literally to 
her  head.  The  district  court  is  perfectly  entitled  to  consider 
that fact in exercising its sentencing discretion. See 18 U.S.C. 
§ 3661. With an unchanged guideline range, the district court 
could readily impose the same 444‐month sentence that it has 
already ruled twice is appropriate. Cureton gives us no reason 
to believe the district court would do anything different if we 
were to remand once more. Because that sentence would be 
within the guideline range, this court would presume it to be 
reasonable. United States v. Dachman, 743 F.3d 254, 263 (7th Cir. 
2014).  Under  these  circumstances,  Cureton  could  not  show 
that  any  supposed  error  was  harmful,  as  is  his  burden.  See 
Cardena, 842 F.3d at 998; Lawson, 810 F.3d at 1040. 
    We AFFIRM the defendant’s conviction for using a firearm 
during the commission of a crime of violence, namely, inter‐
state  communication  of  a  ransom  demand  under  18  U.S.C. 
§ 875(a).